DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 41, 47 and 54 have been amended.
No new claim(s) has/have been added.
Claims 41-58 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Brain T. Hahn (Reg. No. 69,069) on May 19 & 20, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 54-56, and cancel Claim 58 as follows:

54. (Currently Amended)	A controller apparatus configured for fault compensation within a content distribution network, the controller apparatus comprising:
a data connection configured for data communication with distribution infrastructure of the content distribution network; and 
non-transitory computer-readable apparatus comprising a plurality of computer-readable instructions, the plurality of instructions configured for data communication with one or more premises modems, the one or more premises modems each configured for data communication with the content distribution network via at least a first data interface and a second data interface, the first and second data interfaces being controlled by an operator of the content distribution network, the one or more premises modems each in data communication with or more wireless access nodes 
wherein the controller apparatus is further configured to, via at least the plurality of instructions:
transmit respective first signals addressed to corresponding ones of the one or more wireless access nodes via a first communication channel established via a first data interface of at least one of the one or more premises modems, the first 
responsive to a detection of a communicational fault that has occurred in at least one of at least one of the one or more premises modems or at least one of the one or more wireless access nodes, the detection being based at least on [[(i)]] a determination that at least one of second signals was not received from at least one of a corresponding one of the one or more premises modems or a corresponding one of the one or more wireless access nodes within a prescribed period of time, one or more premises modems to cause transmission of data via the second data interface, the second data interface being configured to access, via another one of the plurality of data links controlled by the operator, a communication channel alternate to the first communication channel;
wherein the plurality of controlled data links comprise at least (i) a wireless local area network (WLAN)-based data link, and (ii) a non-WLAN-based data link.

55. (Currently Amended)	The controller apparatus of Claim 54, wherein the enablement of the corresponding one of the one or more premises modems to cause the transmission of data comprises transmission of data to the corresponding one of the one or more premises modems via the communication channel alternate to the first communication channel.

one or more premises modems, and the second data interface comprises a wireless interface serviced by a wireless distribution node serviced by a coaxial cable of the content distribution network distribution infrastructure.

	58. (Canceled)

Allowable Subject Matter
Claims 41-57 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 41, 47 and 54 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of Examiner’s Amendment as reflected set forth in above and Applicant’s persuasive arguments.
Claims 42-46, 48-53 and 55-57 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462